          Case 1:19-cv-11605-WGY Document 43 Filed 11/02/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


 GIGI KAI ZI CHAN

                 Plaintiff,
                                                   Civil Action No. 19-cv-11605-WGY
                          v.

 WELLINGTON MANAGEMENT
 COMPANY LLP AND CHARLES ARGYLE,

                 Defendants.


 JOINT MOTION TO EXTEND THE COURT’S SCHEDULING ORDER DEADLINES

        Now come the parties Gigi Kai Zi Chan (“Plaintiff”) and Wellington Management

Company LLP and Charles Argyle (“Defendants”) in the above-referenced civil action and jointly

request that this Court extend the discovery deadline set forth in the current Scheduling Order

[Dkt. Nos. 36, 37] by three weeks with respect to all outstanding discovery served by today, with

a corresponding three-week extension of the summary judgment filing deadline. As grounds

therefor, the parties state:

        1.      Under this Court’s September 1, 2020 Scheduling Order [Dkt. No. 37], fact

discovery is to be completed by November 1, 2020.

        2.      The emergence of the Covid-19 pandemic and its rapid spread in Massachusetts

and throughout the world, as well as the attendant social distancing requirements both within and

outside this jurisdiction, has caused certain difficulties and delays in completing discovery in a

more expedient manner.

        3.      The parties have been working diligently and in good faith to complete discovery

in accordance with the deadlines set under the current Scheduling Order.
         Case 1:19-cv-11605-WGY Document 43 Filed 11/02/20 Page 2 of 3




       4.      During this time the parties have exchanged electronically stored information and

non-electronic discovery and have conducted numerous depositions but need additional time to

complete outstanding discovery.

       5.      Most critically, the parties have scheduled a number of remaining depositions to

take place in the next three weeks.

       6.      In addition, the parties are in the process of conferring about disagreement as to the

deposition of the Chief Executive Officer of Wellington Management Company and need

additional time to further these discussions.

       7.      As a result, the parties jointly seek a three-week extension of the current discovery

deadline. The parties also seek a corresponding three-week extension of the related summary

judgment deadlines to allow for sufficient time to receive transcripts of those depositions and

prepare the motion. Under this Motion, the proposed deadlines would be as follows:

       Litigation Event:                Current Deadline:                Proposed Deadline:

            Discovery:                  November 1, 2020                 November 23, 2020

  Rule 56 Motions Filed By:             December 1, 2020                 December 22, 2020



               WHEREFORE, for all of the above-stated reasons, and in the interests of justice,

counsel for the parties respectfully request that this joint motion to extend the Court’s current

Scheduling Order deadlines by three weeks be granted.




Dated: November 2, 2020




                                                 2
         Case 1:19-cv-11605-WGY Document 43 Filed 11/02/20 Page 3 of 3




Respectfully submitted,

 GIGI KAI ZI CHAN                                  WELLINGTON MANAGEMENT
                                                   COMPANY LLP and CHARLES ARGYLE,
 By her attorneys,
                                                   By their attorneys,
 /s/ Patrick J. Hannon
 Barbara A. Robb (BBO # 639976)                    /s/ Stephen T. Paterniti
 brobb@hartleymichonrobb.com                       Stephen T. Paterniti (BBO # 564860)
 Patrick J. Hannon (BBO #664958)                   Stephen.Paterniti@jacksonlewis.com
 HARTLEY MICHON ROBB, LLP                          Sarah Walsh (BBO #664232)
 155 Seaport Boulevard, 2nd Floor                  Sarah.Walsh@jacksonlewis.com
 Boston, MA 02210                                  JACKSON LEWIS P.C.
 Tel: (617) 723-8000                               75 Park Plaza, 4th Floor
                                                   Boston, MA 02116
                                                   Tel: (617) 367-0025




                               CERTIFICATE OF SERVICE

        This hereby certifies that on November 2, 2020, this document, filed through the ECF
system, will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants.

                                                     /s/ Stephen T. Paterniti
                                                     Jackson Lewis P.C.




                                               3
